Title: To George Washington from Brigadier General George Clinton, 21 January 1777
From: Clinton, George
To: Washington, George



Dear Sir
New Windsor [N.Y.] 21st January 1777

I am this Moment honored with your Excellency’s Commands of the 19th Instant and shall not fail in exerting myself to the utmost of my Power in raising and marching the New Levies ordered by this State which I hope soon to effect—I have already nominated the Officers for Ulster & Orange Counties & fixed the Proportion of Men that the different Militia Regiments therein are to furnish with positive Orders to the Commanding Officers to have them raised & ready for marching by the Beginning of next Week in the mean Time I keep out at Hackinsack, Cloister & the Post near Sydman’s 500 of the Militia of those two Counties (being the Number they are to raise) who are not to be relieved untill the New Levies take the Field—The Dutchess & West Chester Militia out of which I am to raise the remaining 500 Men have long since marched towards King’s Bridge in which Quarter they now are and untill they Return Home I fear I shant be able to do any Thing to effect, in raising that Part; I will however nominate the Officers & put Matters in a proper Train that nothing may be wanting in me.
Agreable to your Excellency’s Desire I Will endeavour to nominate four Gentlemen for Captains in one of the New Regiments but as I have not yet been favoured with the Arangement of Officers for the New Army made by our Convention I shall be oblidged to delay this a day or two till I can procure a Copy from them least I should run into the Error of naming those already appointed which I am sensible woud have the bad Effect your Excellency is Apprehensive of—If I can discover four other Gentlemen fit & willing to enter into the Service in the Character of Captains I will make it my Business immediatly to mention them to your Excellency. I will communicate to Major Pawling your Excellencys Pleasure respecting him & I dare engage he will exert himself in forwarding the recruiting Service.
From every Account the recruiting Service in this State goes on

beyond our most Sanguine Expectation. I doubt not therefore but we shall soon be able to send to the Field our Proportion of a Respectable Army indeed. I am with the utmost Respect & Esteem your Excellencys Most Obedt Servt

Geo. Clinton

